IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38427

STATE OF IDAHO,                                   )     2012 Unpublished Opinion No. 356
                                                  )
       Plaintiff-Respondent,                      )     Filed: February 7, 2012
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
DONNA ELLEN SIMONO,                               )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Richard D. Greenwood, District Judge.

       Judgment of conviction and unified sentence of six years, with a minimum period
       of confinement of one and one-half years, for possession of a controlled
       substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Erik R. Lehtinen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GRATTON, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Donna Ellen Simono was found guilty of possession of a controlled substance
(methamphetamine).1 Idaho Code § 37-2732(c)(1). The district court sentenced Simono to a
unified term of six years, with a minimum period of confinement of one and one-half years. The
district court suspended the sentence and placed Simono on supervised probation. Simono
appeals asserting that the district court abused its discretion by imposing an excessive sentence.


1
        Simono was also found guilty of misdemeanor possession of a controlled substance and
possession of drug paraphernalia, but does not challenge those convictions and sentences on
appeal.

                                                 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Simono’s judgment of conviction and sentence are affirmed.




                                                   2